                                           Case 5:19-cv-06755-BLF Document 13 Filed 09/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MICHAEL RODRIGUEZ,
                                  11                                                    Case No. 19-06755 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     KELLY, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed the amended complaint for failure to state a claim upon
                                  19   which relief may be granted. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21   Dated: __September 29, 2020__                    ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.19\06755Rodriguez_judgment
                                  26

                                  27

                                  28
